Citation Nr: 0946421	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer, to 
include as due to asbestos exposure.

2.  Entitlement to an initial compensable rating for a 
service connected left eye disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1952 to July 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and July 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issues were previously the 
subject of a July 2009 Board remand for additional 
development.  The development action has been completed for 
the issue of an initial compensable rating for a left eye 
disability, and this issue is ready for appellate review.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for lung 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The service connected left eye injury residuals do not 
present an active disease process and do not present any 
vision impairment in the Veteran's left eye.  




CONCLUSION OF LAW

The criteria for a compensable rating for a left eye disorder 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1-4.7, 4.75-4.84a, Diagnostic Code 
6009 (2008); 73 Fed. Reg. 66543 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Because the Veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim. Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran is currently in receipt of a noncompensable 
rating under Diagnostic Code 6009.  38 C.F.R. § 4.79, 
Diagnostic Code 6009.  The provisions of Diagnostic Code were 
revised, effective December 10, 2008.  See 73 Fed. Reg. 66543 
(2008).  The amendment applies only to claims filed on or 
after December 10, 2008.  Since the Veteran's claim was filed 
prior to this date, the amended version of Diagnostic Code 
6009 does not apply.  Id.

According to the pre-amended Diagnostic Code 6009, ratings 
for unhealed eye injuries and other diseases of the eyes 
listed in Diagnostic Codes 6000 through 6009 (uveitis, 
keratitis, scleritis, iritis, cyclitis, choroiditis, 
retinitis, recent intra-ocular hemorrhage, and detachment of 
the retina) are to be rated from 10 to 100 percent under the 
criteria for impairment of visual acuity or field loss, pain, 
rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  38 C.F.R. § 4.79, Diagnostic Code 6009 
(2008).  

The provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 
6079, pertain to impairment of central visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses, except in cases of 
keratoconus in which contact lenses are medically required.  
Also, if there exists a difference of more than 4 diopters of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a 
lens of not more than 4 diopters difference from that used 
with the better eye will be taken as the visual acuity of the 
poorer eye. 
38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, exists when there is an inability to recognize 
test letters at 1 foot (.30 m.) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 m.); with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  Blindness in both eyes having only light 
perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6062 to 6070.


Where a Veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability not the 
result of the Veteran's willful misconduct, the applicable 
rate of compensation as if the combination of disabilities 
were service-connected will be assigned.  38 U.S.C.A. § 1160 
(West 2002 & Supp. 2008).

Vision defect in one eye will be considered 10 percent 
disabling if visual acuity is 20/100 in one eye and 20/40 in 
the other eye, 20/70 in one eye and 20/40 in the other eye, 
20/50 in one eye and 20/40 in the other eye, or when visual 
acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079.

Vision defect in one eye will be considered 20 percent 
disabling if visual acuity is 20/200 in one eye and 20/40 in 
the other eye, 20/100 in one eye and 20/50 in the other eye, 
or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Code 6078.

Evidence

VA treatment records, dated October 2006, showed that the 
Veteran reported having scar removal surgery in his left eye.  
The Veteran's visual acuity of his left eye was 20 / 20 minus 
2.  The optometrist noted the Veteran had early cataracts in 
both eyes and a history of presbyopia.   

The Veteran was afforded a VA examination in April 2006.  He 
reported injuring his left eye during service and having 
subsequent surgeries to remove the foreign object from his 
left eye.  Presently, he did not experience decreased, 
distorted, or blurred vision.  Uncorrected visual acuity was 
measured as 20 / 60 in both eyes and corrected visual acuity 
was 20 / 25 for both eyes.  Clinical examination showed both 
were within normal limits with the exception of cataracts.  
The physician diagnosed retinal scarring of the left eye, but 
noted it was "visually insignificant" and that the 
cataracts were consistent with visual acuity.  

A VA examination report, dated February 2007, is associated 
with the record.  The Veteran recounted the injury to his 
left eye and the subsequent treatment to remove the scar 
tissue.  The VA physician found no change Veteran's visual 
acuity since the April 2006 VA examination.  After clinical 
examination, the VA physician concluded that there was "no 
evidence of a chronic infectious process ... or other 
pathology" associated with the left eye injury. 

The Veteran was reexamined again in August 2009.  The VA 
physician reviewed the claims file and took note of the 
Veteran's reported left eye injury.  The Veteran affirmed 
experiencing decreased and blurry vision, but acknowledged 
that glasses alleviated these symptoms.  He also noted having 
watery eyes, but did not experience distorted vision, 
diplopia, visual field defect, or swelling in either eye.  
Corrected right eye visual acuity was measured as 20 / 30+ at 
both near and distance.  Left eye visual acuity was measured 
as the following: uncorrected distance 20 / 70; uncorrected 
near 20 / 80; corrected distance 20 / 40-; corrected near 20 
/ 40.  Upon clinical examination, the VA physician found 
faint scarring of the left eye.  The VA physician concluded 
that no residuals from the left eye injury were present.  He 
explained that any decrease visual acuity of the left eye is 
more consistent with age-related cataracts since the 
cataracts in both eyes are symmetrical.  

Analysis

The medical record does not show that the Veteran experiences 
any residuals symptoms in his left eye due to his in-service 
injury.  There is no evidence of field loss, rest 
requirements or episodic incapacity shown from his left eye 
disorder.  The Veteran's corrected visual acuity of the left 
eye does not meet the requirements for a compensable rating 
based on visual acuity.  38 C.F.R. § 4.84a, Table V (2008).  
The record does not show any active disease process 
associated with residuals from the left eye injury, nor is 
there any evidence of incapacity due to the left eye 
disorder.  See id.  In sum, the evidence does not show that 
the Veteran's left eye disorder meets the criteria for a 
compensable rating.  38 C.F.R. §§ 4.75 - 4.84a, Diagnostic 
Code 6009 (2008).  The claim is denied.  Id.

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected left eye 
disorder should be referred for assignment of an 
extraschedular rating.  The record does not show that this 
disability has markedly interfered with his employment status 
beyond that interference contemplated by the assigned rating, 
and there is also no indication that this disability has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one 
involving marked interference with employment or frequent 
hospitalization, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2005 and 
April 2006, prior to the date of the issuance of the appealed 
July 2006 rating decision.  The Board further notes that the 
April 2006 letter notified the Veteran that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also given the notice required for a claim for a 
higher rating in September 2006.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in August 2009 that was fully 
adequate for the purposes of adjudication since it reflected 
a full review of the claims file, interview with the Veteran, 
clinical examination, and medical opinion all conducted  by a 
VA physician.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The August 2009 VA examination report also was fully 
complaint with the July 2009 Board remand instructions.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial compensable rating for a left eye disorder is 
denied. 


REMAND

The issue of service connection for lung cancer is remanded 
for additional development.  The Veteran submitted VA 
treatment records, dated August 2009, from his primary care 
provider.  These VA primary care treatment notes referenced 
oncology treatment, including chemotherapy, and a diagnosis 
of lung cancer.  These oncology treatment records remain 
outstanding.  Consequently, the healthcare provider 
conducting the September 2009 VA pulmonary examination did 
not have an opportunity to review these records.        

The AMC/RO must contact the Veteran and the Columbia, South 
Carolina VA Medical Center (VAMC) to obtain any outstanding 
oncology records.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, VA must obtain all outstanding treatment records from 
VA medical facilities, following the procedures prescribed in 
38 C.F.R. § 3.159 for requesting records from Federal 
facilities.
  
Additionally, the September 2009 VA pulmonary examination 
report does not show that X-ray studies were conducted.  As a 
matter of law, the Veteran has the right to full compliance 
with all remand instructions issued by the Board.  Stegall, 
supra.  The RO/AMC must return the claims file for an 
addendum opinion as to whether the chest X-ray studies would 
be duplicative of clinical findings based upon the high 
resolution CT scan that was performed in September 2009.  If 
an opinion states that chest X-ray studies may generate 
different clinical findings, the Veteran must be afforded an 
opportunity to have the missing testing completed.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC must request the Veteran to 
submit any information identifying the 
places, dates, and healthcare providers 
concerning his lung cancer treatment.  The 
Veteran must also be advised to submit any 
oncology (cancer) treatment records in his 
possession.  The RO/AMC must furnish any 
necessary authorizations for the release 
of medical records to the Veteran.  All 
correspondence is to be recorded and 
associated with the claims file.  

2. The RO/AMC must contact the Columbia, 
South Carolina VAMC to obtain all records 
pertaining to the Veteran's oncology 
treatment.  All correspondence and any 
records generated must be associated with 
the claims file.  The RO/AMC must comply 
with 38 C.F.R. § 3.159 in requesting 
records from Federal facilities.

3.  The claims file -- with any additional 
records obtained -- must be returned for 
an addendum to the September 2009 VA 
pulmonary examination, preferably by the 
same examiner.  The examiner must 
acknowledge receipt and review of the 
claims file, including all additional 
records generated as a result of this 
remand.  The examiner must respond to the 
following:  

(i)  The examiner must state if the 
review of the additional records 
changes the conclusions reached in 
September 2009 VA examination report 
in any manner.   

(ii)  The examiner must give an 
opinion as to whether chest X-ray 
studies would be duplicative of 
clinical findings based upon the high 
resolution CT scan.  If the examiner 
finds that chest X-ray studies may 
generate different clinical findings, 
the Veteran must be given an 
opportunity to have the missing 
testing completed.  Then a medical 
opinion on the etiology of the 
Veteran's lung disability based on 
additional test results and any 
additional treatment records 
associated with the claims folder 
must be associated with the record.   

4.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the September 2009 
Supplemental Statement of the Case and 
readjudicate the claim for service 
connection.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


